 USDC IN/ND case 3:21-cv-00661-JD-MGG document 3 filed 09/09/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 AUDRAIN JONES,

               Plaintiff,

                      v.                          CAUSE NO. 3:21-CV-661-JD-MGG

 JOHN DOE, et al.,

               Defendants.

                                 OPINION AND ORDER

       Audrain Jones, a prisoner without a lawyer, filed a complaint alleging that his

requests for dental care for a painful condition have been ignored and that he continues

to suffer without care. ECF 1. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       Jones alleges that, during the first week of July 2021, he submitted a health care

request form indicating that he was having excruciating pain from a decaying tooth.

Three or four days later, he received a response indicating that he had been scheduled.

No specific date was provided. Two and a half weeks later Jones submitted a second
 USDC IN/ND case 3:21-cv-00661-JD-MGG document 3 filed 09/09/21 page 2 of 5


health care request form indicating that he was in severe pain due to tooth decay.

Someone responded, but again they indicted only that Jones had been scheduled.

       After three weeks, Jones filed a grievance with the grievance coordinator. He

received no response. Jones also filled out requests for interview forms directed to

Warden Galipeau about the denial of care. Jones received no response from the warden.

Jones filed a third request for health care after about a month. At the time he wrote the

complaint, he still had not received dental treatment.

       Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). For a medical

professional to be held liable for deliberate indifference to an inmate’s medical needs,

he or she must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the


                                               2
 USDC IN/ND case 3:21-cv-00661-JD-MGG document 3 filed 09/09/21 page 3 of 5


person responsible actually did not base the decision on such a judgment.” Jackson v.

Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

       Here, giving Jones the benefit of the inferences to which he is entitled at this

stage of the proceedings, he has alleged facts from which it can be inferred that he

received constitutionally inadequate dental care. However, Jones does not allege that

Warden Galipeau was personally involved in making decisions regarding his dental

care, so he may not proceed against Warden Galipeau in his individual capacity for

monetary damages. “[P]ublic employees are responsible for their own misdeeds but not

for anyone else’s.” Id. at 596. The doctrine of respondeat superior, which allows an

employer to be held liable for subordinates’ actions in some types of cases, has no

application to § 1983 actions. Moore v. State of Indiana, 999 F.2d 1125, 1129 (7th Cir.

1993). Jones will, however, be granted leave to proceed against Warden Galipeau in his

official capacity for injunctive relief. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir.

2011) (“[T]he warden . . . is a proper defendant [for] injunctive relief [and is] responsible

for ensuring that any injunctive relief is carried out.”).

       Jones has also sued an unknown dentist and unknown grievance counselor.

Jones cannot proceed against unknown defendants. See Wudtke v. Davel, 128 F.3d 1057,

1060 (7th Cir. 1997)(“[I]t is pointless to include lists of anonymous defendants in federal

court; this type of placeholder does not open the door to relation back under Fed. R.

Civ. P. 15, nor can it otherwise help the plaintiff.”). Furthermore, to the extent he is

suing the grievance counselor for how he adjudicated his grievance, his allegations do

not state a claim. Jones has no constitutional right to access the grievance process. See


                                               3
 USDC IN/ND case 3:21-cv-00661-JD-MGG document 3 filed 09/09/21 page 4 of 5


Grieveson v. Anderson, 538 F.3d 763, 770 (7th Cir. 2008) (noting that there is not a

Fourteenth Amendment substantive due process right to an inmate grievance

procedure).

       For these reasons, the court:

       (1) GRANTS Audrain Jones leave to proceed against Warden Galipeau in his

official capacity for injunctive relief to provide constitutionally adequate dental care for

Audrain Jones’s painful dental condition, as required by the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Dentist John Doe and Grievance Coordinator John Doe;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Warden Galipeau at the Indiana

Department of Correction, with a copy of this order and the complaint (ECF 1),

pursuant to 28 U.S.C. § 1915(d);

       (5) DIRECTS the clerk to fax or email the same documents to Warden Galipeau at

the Westville Correctional Facility;

       (6) ORDERS the Indiana Department of Correction to provide the full name,

date of birth, and last known home address of any defendant who does not waive

service if it has such information; and

       (7) ORDERS Warden Galipeau to provide a sworn declaration or affidavit with

supporting medical documentation as necessary by September 30, 2021, explaining

how the dental pain of Audrain Jones, IDOC # 133236, is being addressed in a manner

that complies with the Eighth Amendment; and


                                              4
 USDC IN/ND case 3:21-cv-00661-JD-MGG document 3 filed 09/09/21 page 5 of 5


         (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Warden Galipeau to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only

to the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on September 9, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
